Note and Warrant

 

Purchase Agreement

 

This Note and Warrant Purchase Agreement (the “Agreement”) is made as of , 2013
(the “Effective Date”) by and among Protea Biosciences Group, Inc., a Delaware
corporation (the “Company”), and the purchasers executing a signature page
attached hereto (each, individually, a “Purchaser”, and collectively, the
“Purchasers”). Any capitalized term not otherwise defined herein shall have the
meaning set forth for such term in the Notes (defined below).

 

Recitals

 

WHEREAS, the Purchasers desire to purchase and the Company desires to sell the
Notes and the Warrants (each as defined below) on the terms and conditions
described herein.

 

Agreement

 

Now, Therefore, in consideration of the foregoing, and the representations,
warranties, covenants and conditions set forth below, the Company and each
Purchaser, intending to be legally bound, hereby severally and not jointly agree
as follows:

 

1. Amount and Terms of the Notes. Subject to the terms of this Agreement, at
each Closing (as defined below) the Company agrees to issue and sell to each of
the Purchasers, and each Purchaser agrees, severally and not jointly, to
purchase from the Company, a subordinated convertible promissory note in the
form attached to this Agreement as Exhibit A (each, a “Note” and collectively,
the “Notes”), in the principal amount set forth on such Purchaser’s signature
page hereto (each, a “Loan Amount”), in an aggregate principal amount of up to
One Million Dollars ($1,000,000) (the “Maximum”). The Notes shall become
immediately due and payable on the one (1) year anniversary of the Issue Date
set forth in the Notes (the “Maturity Date”).

 

2. Conversion of the Notes. The Notes shall be convertible into the currently
contemplated financing (the “ Financing”) through. The Financing is planned to
include the sale of two shares of the Company’s common stock par value $0.0001
per share (the “Common Stock”) and a warrant to purchase one share of Common
Stock, exercisable at $0.75 per share for each $1.00 invested in the Financing
(the “ Conversion Price”). The Financing is also planned to include certain
registration and anti-dilution rights and a right to participate in certain
future securities offerings of the Company. All terms of the Financing remain
subject to change in the discretion of the Company and . If an initial closing
of the sale of securities in the Financing does not take place within one
hundred twenty (120) days after the issuance of the Notes and Warrants, the
Notes shall be convertible by the Purchasers at their individual option for the
sixty (60) days thereafter. The rate of conversion (the “Optional Conversion
Price”) in the case of an optional conversion outside of the Financing will
equal, for each $100,000 of principal and interest converted (or portion
thereof), 200,000 shares of Common Stock (the “Optional Conversion Shares”) and
a warrant (the “Optional Conversion Warrants”) to purchase 150,000 shares of
Common Stock, exercisable at $1.10 per share for a period of five years, subject
to proportionate adjustments for stock splits, combinations, stock dividends and
other recapitalization events.

 

3. Warrants. In addition to the Notes, each Purchaser shall also receive a
non-callable warrant (each a “Warrant” and collectively, the “Warrants”),
exercisable for a term of five years from the issue date of the Warrant, in
substantially the form attached hereto as Exhibit B, to purchase that number of
shares equal to 37.5% of the shares of Common Stock issuable to the Purchaser
upon conversion of the Note pursuant to Section 2 above, up to an aggregate of
750,000 shares (the “Warrant Shares”) of Common Stock, at an exercise price of
$1.10 per share (the “Exercise Price”). The Notes, Warrants and the shares of
Common Stock issuable upon exercise of the Warrants and conversion of the Notes
may hereinafter, collectively, be referred to as the “Securities”).

 

1

 



4. Use of Proceeds. The Company shall use the net proceeds from the sale of the
Notes and Warrants for general corporate purposes.

 

5. The Closing(s).

 

5.1 Closing Date. The initial closing of the sale and purchase of the Notes and
Warrants (the “Initial Closing”) shall be held on the Effective Date or at such
other subsequent time as the Company and the initial Purchasers agree.

 

5.2 Subsequent Closing(s). The Company may, at its discretion, allow one or more
subsequent closings of the purchase and sale of the Notes and Warrants up to the
Maximum (each a “Subsequent Closing” and together with the Initial Closing and
each other Subsequent Closing, each, a “Closing”). Upon their execution and
delivery of this Agreement and such other counterpart signature pages as
contemplated by Section 5.3 below, such parties shall be deemed to be
“Purchasers” for all purposes under this Agreement.

 

5.3 Delivery. At each Closing, (i) each Purchaser will deliver to the Company a
check or wire transfer funds in the amount of such Purchaser’s Loan Amount; and
(ii) the Company will issue and deliver to each Purchaser (a) a Note in favor of
such Purchaser payable in the principal amount of such Purchaser’s Loan Amount
and (b) a corresponding Warrant.

 

6. Representations and Warranties of the Company. Except as set forth in any
periodic reports or current reports filed by the Company with the Securities and
Exchange Commission (the “Commission”), the Company hereby represents and
warrants to each Purchaser in a Closing, as of the date of such Closing, as
follows:

 

6.1 Organization and Authority. The Company and each of its respective
subsidiaries, (i) is a corporation or company, as applicable, validly existing
and in good standing under the laws of the jurisdiction of its incorporation or
formation, as applicable, (ii) has all requisite corporate power or company
power, as applicable, and authority to own, lease and operate its properties and
to carry on its business as presently conducted, and (iii) has all requisite
corporate power or company power, as applicable, and authority to execute,
deliver and perform their obligations under this Agreement, the Notes, the
Warrants and any other related documentation (collectively, the “Loan
Documents”), and to consummate the transactions contemplated hereby.

 

6.2 Qualifications. Each of the Company and its subsidiaries is duly qualified
to do business as a foreign corporation or foreign company, as applicable, and
is in good standing in all jurisdictions where such qualification is necessary
and where failure so to qualify could reasonably be expected to have a material
adverse effect on the business, properties, operations, condition (financial or
other), results of operations or prospects of the Company and its subsidiaries,
taken as a whole.

 

6.3 Capitalization of the Company. The authorized capital stock of the Company
consists of 200,000,000 shares of Common Stock, and 10,000,000 shares of "blank
check" preferred stock, par value $0.0001 per share. The Securities to be issued
to the Purchasers have been duly authorized. The Warrant Shares, when issued and
paid for in accordance with the Warrants, will be duly and validly issued, fully
paid and non-assessable. The Company shall also have duly authorized the
issuance of up to 18,000,000 shares of Common Stock issuable in connection with
the Financing.

 

2

 



6.4 Authorization. The Loan Documents have been duly and validly authorized by
the Company. This Agreement, assuming due execution and delivery by each
Purchaser, when the Agreement is executed and delivered by the Company, will be,
a valid and binding obligation of the Company, enforceable in accordance with
its terms, except as the enforceability hereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect relating to or affecting creditors' rights generally and general
principles of equity, regardless of whether enforcement is considered in a
proceeding in equity or at law.

 

6.5 Non-Contravention. The execution and delivery of Loan Documents by the
Company, the issuance of the Securities as contemplated by the Loan Documents
and the completion by the Company of the other transactions contemplated by Loan
Documents do not and will not, with or without the giving of notice or the lapse
of time, or both, (i) result in any violation of any provision of the
certificate of incorporation or by-laws or similar instruments of the Company or
its subsidiaries, (ii) conflict with or result in a breach by the Company or its
subsidiaries of any of the terms or provisions of, or constitute a default
under, or result in the modification of, or result in the creation or imposition
of any lien, security interest, charge or encumbrance upon any of the properties
or assets of the Company or its subsidiaries, pursuant to any agreements,
instruments or documents filed as exhibits to the Company’s reports filed with
the Commission pursuant to the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), or any indenture, mortgage, deed of trust or other agreement or
instrument to which any of the Company or any of its subsidiaries is a party or
by which the Company or any of its subsidiaries or any of their properties or
assets are bound or affected, in any such case which could reasonably be
expected to have a material adverse effect on the business, properties,
operations, condition (financial or other), results of operations or prospects
of the Company its subsidiaries, taken as a whole, or the validity or
enforceability of, or the ability of the Company to perform its obligations
under the Loan Documents, (iii) violate or contravene any applicable law, rule
or regulation or any applicable decree, judgment or order of any court, United
States federal or state regulatory body, administrative agency or other
governmental body having jurisdiction over the Company or any of its
subsidiaries or any of their respective properties or assets that could
reasonably be expected to have a material adverse effect on the business,
properties, operations, condition (financial or other), results of operations or
prospects of the Company and its subsidiaries, taken as a whole, or the validity
or enforceability of, or the ability of the Company to perform its obligations
under the Loan Documents, or (iv) cause the loss of, or violate, any permit,
certification, registration, approval, consent, license or franchise necessary
for the Company or its subsidiaries to own or lease and operate any of its
properties and to conduct any of its business or the ability of the Company or
its subsidiaries to make use thereof, except such loss or violations as
individually or in the aggregate would not have a material adverse effect on the
business, properties, operations, condition (financial or other), results of
operations or prospects of the Company and its subsidiaries, taken as a whole.

 

6.6 Absence of Certain Proceedings. Neither the Company nor its subsidiaries is
aware of any action, suit, proceeding, inquiry or investigation before or by any
court, public board or body, or governmental agency pending or threatened
against or affecting the Company or any of its subsidiaries, in any such case
wherein an unfavorable decision, ruling or finding could reasonably be expected
to have a material adverse effect on the business, properties, operations,
condition (financial or other), results of operations or prospects of the
Company, or the transactions contemplated by the Loan Documents or which could
adversely affect the validity or enforceability of, or the authority or ability
of the Company to perform its obligations under the Loan Documents; and to the
Company's knowledge there is not pending or contemplated any, and there has been
no, investigation by the Commission involving the Company or its subsidiaries or
any of their current directors or officers.

 

6.7 Compliance with Law. Neither the Company nor any of its subsidiaries is in
violation of or has any liability under any statute, law, rule, regulation,
ordinance, decision or order of any governmental agency or body or any court,
domestic or foreign, except where such violation or liability could not
individually or in the aggregate be reasonably expected to have a material
adverse effect on the business, properties, operations, condition (financial or
other), results of operations or prospects of the Company and its subsidiaries,
taken as a whole; and to the knowledge of the Company there is no pending
investigation that would reasonably be expected to lead to such a claim.

 

3

 



6.8 Tax Matters. The Company and each of its subsidiaries has filed all federal,
state and local income and franchise tax returns required to be filed and has
paid all taxes shown by such returns to be due, and no tax deficiency has been
determined adversely to the Company or any of its subsidiaries which has had
(nor does the Company or any of its subsidiaries have any knowledge of any tax
deficiency which, if determined adversely to the Company or any of its
subsidiaries, might have) could reasonably be expected to have a material
adverse effect on the business, properties, operations, condition (financial or
other), results of operations, or prospects of the Company or any of its
subsidiaries, taken as a whole.

 

6.9 Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other person in connection with the execution,
delivery and performance by the Company of the Loan Documents, other than: (i)
the filings required pursuant to this Agreement, (ii) the filings with the
Commission pursuant to Section 8 of this Agreement, and (iii) the filing of Form
D with the Commission and such filings as are required to be made under
applicable state securities laws.

 

6.10 Private Placement. Assuming the accuracy of the representations and
warranties of each Purchaser set forth in Section 6 below, no registration under
the Securities Act of 1933, as amended (the “Securities Act”) is required for
the offer and sale of the Securities by the Company to the Purchasers as
contemplated hereby.

 

6.11 No General Solicitation. Neither the Company nor any of its officers or
directors has offered or sold any of the Securities by any form of general
solicitation or general advertising.

 

6.12 Investment Company. The Company is not, and is not an affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.

 

7. Representations and Warranties of the Purchasers.

 

Each Purchaser, solely and on such Purchaser’s behalf alone, represents and
warrants as follows:

 

7.1 The Purchaser acknowledges that this subscription may be accepted or
rejected, in whole or in part, by the Company in its sole discretion. The
Company shall have no obligation to sell the Securities to the Purchaser unless
and until this Agreement is executed and delivered by the Purchaser and accepted
by the Company and the Company has received the Purchaser’s Loan Amount.

 

7.2 Except as provided under applicable state securities laws, this subscription
is irrevocable upon acceptance by the Company, except that the Purchaser shall
have no obligation under it in the event that the subscription is rejected in
whole or the offering of the Securities is canceled.

 

7.3 The Purchaser recognizes that the purchase of the Securities involves a high
degree of risk including, but not limited to, the following: (i) an investment
in the Company is highly speculative, and only investors who can afford the loss
of their entire investment should consider investing in the Company and the
Securities; (ii) the Purchaser may not be able to liquidate the Purchaser’s
investment; (iii) transferability of the Securities is extremely limited; (iv)
in the event of a disposition of the Securities, the Purchaser could sustain the
loss of the Purchaser’s entire investment, and (v) the Company has not paid any
dividends since inception and does not anticipate the payment of dividends in
the foreseeable future.

 

4

 



7.4 The Purchaser represents that the Purchaser is an “accredited investor” as
such term is defined in Rule 501 of Regulation D promulgated under the
Securities Act of 1933, as amended (the “Securities Act”), and that the
Purchaser is able to bear the economic risk of an investment in the Securities.
If the Purchaser is purchasing in an individual capacity, then Purchaser
certifies that either (a) the Purchaser had an individual income of more than
$200,000 in each of calendar years 2011 and 2012, or joint income with the
Purchaser’s spouse in excess of $300,000 in each of those years, and that the
Purchaser reasonably expects to reach the same income level in calendar year
2013 or (b) the Purchaser has an individual net worth, or with the Purchaser’s
spouse has a joint net worth, in excess of $1,000,000 (excluding the value of
the individual’s primary residence).

 

7.5 The Purchaser hereby acknowledges and represents that the Purchaser has
prior investment experience, including investment in securities that are not
listed, are unregistered and are not traded on any stock exchange or an
automated quotation system.

 

7.6 The Purchaser hereby acknowledges receipt and careful review of this
Agreement, the form of Note and the form of Warrant and hereby represents that
the Purchaser has been furnished by the Company during the course of this
transaction with all information regarding the Company and the Securities that
the Purchaser has requested or desired to know, has been afforded the
opportunity to ask questions of, and to receive answers from, duly authorized
officers or other representatives of the Company concerning the terms and
conditions of the Securities and the affairs of the Company and has received any
additional information which the Purchaser has requested. In evaluating the
suitability of this investment in the Company, the Purchaser has not relied upon
any representations or other information (whether oral or written) other than as
set forth in this Agreement.

 

7.7 To the extent the Purchaser has deemed necessary, the Purchaser has
retained, at the sole expense of the Purchaser, and relied upon appropriate
professional advice regarding the investment, tax and legal merits and
consequences of this Agreement and its purchase of the Securities hereunder.

 

7.8 The Purchaser represents that no Securities were offered or sold to it by
means of any form of general solicitation or general advertising, and in
connection therewith the Purchaser did not (A) receive or review any
advertisement, article, notice or other communication published in a newspaper
or magazine or similar media or broadcast over television or radio, whether
closed circuit or generally available; or (B) attend any seminar meeting or
industry investor conference whose attendees were invited by any general
solicitation or general advertising.

 

7.9 The Purchaser hereby represents that the Purchaser either by reason of the
Purchaser’s business or financial experience, or the business or financial
experience of the Purchaser’s professional advisors (who are unaffiliated with
and who are not compensated by the Company or any affiliate or selling agent of
the Company, directly or indirectly), has the capacity to protect the
Purchaser’s interests in connection with the transaction contemplated hereby and
to adequately evaluate the risks and merits of the investment in the Securities.

 

5

 



7.10 The Purchaser is able to bear the substantial economic risks of an
investment in the Company and could afford a complete loss of such investment.
The Purchaser's overall commitment to investments which are not readily
marketable is not disproportionate to the Purchaser's net worth and the
Purchaser's investment in the Company will not cause such overall commitment to
become excessive. The Purchaser has adequate net worth and means of providing
for current needs and personal contingencies to sustain a complete loss of the
Purchaser's investment in the Company, and the Purchaser has no need for
liquidity in this investment.

 

7.11 The Purchaser hereby acknowledges that the Securities have not been
reviewed by the Commission or any state regulatory authority, and that the sale
of the Securities is intended to be exempt from the registration requirements of
Section 8 of the Securities Act based in part upon the Purchaser’s
representations and agreements contained in this Agreement. The Purchaser agrees
that it shall not sell or otherwise transfer the Securities unless they are
registered under the Securities Act and applicable state securities laws or
unless and until the Company receives an opinion of counsel satisfactory to the
Company that an exemption from such registration is available. The Purchaser
acknowledges that no federal or state agency has made any determination as to
the fairness of the offering of the Securities, or any recommendation or
endorsement of the Securities.

 

7.12 The Purchaser understands that the Securities have not been registered
under the Securities Act by reason of a claimed exemption under the provisions
of the Securities Act which depends, in part, upon the Purchaser’s investment
intention. In this connection, the Purchaser hereby represents that the
Purchaser is purchasing the Securities for the Purchaser’s own account for
investment and not with a view toward the resale or distribution to others. If
other than a natural person, the Purchaser was not formed for the purpose of
purchasing the Securities.

 

7.13 The Purchaser understands that the Securities may not be sold, transferred,
or otherwise disposed of without registration under the Securities Act or an
exemption therefrom, and that in the absence of an effective registration
statement covering the Securities or an available exemption from registration
under the Securities Act, the Securities must be held indefinitely. In
particular, the Purchaser is aware that the Securities may not be sold pursuant
to Rule 144 promulgated under the Securities Act unless all of the conditions of
such rule are met.

 

7.14 The Purchaser acknowledges that except as set forth in Section 5 of this
Agreement, the Company has made no representations with respect to registration
of the Securities, that no such registration is contemplated in the foreseeable
future, that there can be no assurance that there will be any market for the
Securities in the future, and that, as a result, the Purchaser must be prepared
to bear the economic risk of the Purchaser’s entire investment for an indefinite
period of time.

 

7.15 The Purchaser consents to the placement of a legend on any certificate or
other document evidencing the Securities that such Securities have not been
registered under the Securities Act or any state securities or “blue sky” laws
and setting forth or referring to the restrictions on transferability and sale
thereof contained in this Agreement. The Purchaser is aware that the Company
will make a notation in its appropriate records with respect to the restrictions
on the transferability of such Securities.

 

7.16 The Purchaser hereby represents that the address of the Purchaser furnished
by Purchaser on the signature page hereof is the Purchaser’s legal residence or
principal business address, as the case may be.

 

7.17 The Purchaser represents that the Purchaser has full power and authority to
execute and deliver this Agreement and to purchase the Securities. This
Agreement constitutes the legal, valid and binding obligation of the Purchaser,
enforceable against the Purchaser in accordance with its terms.

 

6

 



7.18 The Purchaser acknowledges that at such time, if ever, as the Securities
are registered under the Securities Act, sales of the Securities will continue
to be subject to state securities laws.

 

7.19 The Purchaser represents and warrants that, other than the Placement Agent
(defined below) as described in Section 10 below, the Purchaser has not engaged,
consented to nor authorized any broker, finder or intermediary to act on the
Purchaser’s behalf, directly or indirectly, as a broker, finder or intermediary
in connection with the transactions contemplated by this Agreement. The
Purchaser shall indemnify and hold harmless the Company from and against all
fees, commissions or other payments owing to any such person or firm acting on
behalf of the Purchaser hereunder.

 

7.20 The Purchaser shall be the beneficial owner of the Securities for which the
Purchaser subscribes.

 

7.21 If this Agreement is executed and delivered on behalf of a partnership,
trust, corporation or other entity, the Purchaser has been duly authorized to
execute and deliver this Agreement and all other documents and instruments
executed and delivered on behalf of such entity in connection with this
investment in the Company.

 

7.22 The Purchaser has completed the Accredited Investor Questionnaire attached
hereto as Exhibit C, and represents and warrants that the information contained
in such documents is true and complete as of the date of this Agreement.

 

7.23 The foregoing representations and warranties are true as of the date of
this Agreement and shall be true as of the Closing. If, in any respect, such
representations and warranties shall not be true on or prior to such date, the
Purchaser will give prompt written notice of such fact to the Company.

 

7.24 The Purchaser understands and acknowledges that the Company may conduct
additional offerings simultaneously and may issue shares of Common Stock or
other securities at a per share price that may be different than the purchase
price paid for the Securities or with other terms and conditions that may not be
offered to the Purchaser hereto.

 

7.25 The Purchaser has reviewed copies of (i) the current report on Form 8-K
filed by the Company on September 9, 2011, as amended on November 14, 2011; (ii)
each periodic report on Form 10-Q and Form 10-K filed by the Company since
September 9, 2011; and (iii) each current report on Form 8-K filed by the
Company since September 9, 2011 (collectively, the “Filings”) with the
Commission under the Exchange Act and available for review at www.sec.gov.  The
Purchaser further acknowledges that it is familiar with the contents of the
Filings and that there is no further information about the Company that the
Purchaser desires in determining whether to acquire the Notes and Warrants.

 

8. “Market Stand-off” Agreement. Each Purchaser agrees that, if such Purchaser
is requested by an underwriter (an “Underwriter”) of shares of the Company’s
Common Stock or other securities of the Company, the Purchaser will not sell,
assign or otherwise transfer or dispose of any of the Securities or other
securities of the Company held by it or under its control for a specified period
of time (not to exceed 180 days) following the effective date of a registration
statement filed by the Company under the Securities Act in connection with such
underwritten offering. Although the provisions of Section 8 of this Agreement
shall be binding upon each Purchaser and such Purchaser’s successors and assigns
without the execution of any further agreements or documents memorializing this
obligation, if the Company or an Underwriter so requests such Purchaser will
execute such further agreements and documents as are requested to further
memorialize this obligation. Any such further agreements or documents shall be
in a form satisfactory to the Company and the Underwriter. The Company may
impose stop-transfer instructions with respect to the shares of Common Stock or
other securities subject to the foregoing restriction until the end of the
specified period.

 

7

 



9. Registration Rights.

 

9.1 For purposes of this Section 9 the capitalized terms in this Section 9 shall
have the following meanings:

 

(a) “Family Member” means a) with respect to any individual, such individual’s
spouse, any descendants (whether natural or adopted), any trust all of the
beneficial interests of which are owned by any of such individuals or by any of
such individuals together with any organization described in Section 501(c)(3)
of the Internal Revenue Code of 1986, as amended, the estate of any such
individual, and any corporation, association, partnership or limited liability
company all of the equity interests of which are owned by those above described
individuals, trusts or organizations and (b) with respect to any trust, the
owners of the beneficial interests of such trust.

 

(b) “Holders” means the Purchaser or any of Purchaser’s Permitted Assignees
(defined below) who acquire rights in accordance with this Agreement with
respect to any Registrable Securities (defined below) directly or indirectly
from the Purchaser or from any Permitted Assignee.

 

(c) “Investor Shares” means the Optional Conversion Shares.

 

(d) “Investor Warrants” means the Warrants and the Optional Conversion Warrants.

 

(e) “Permitted Assignee” means (a) with respect to a partnership, its partners
or former partners in accordance with their partnership interests, (b) with
respect to a corporation, its stockholders in accordance with their interest in
the corporation, (c) with respect to a limited liability company, its members or
former members in accordance with their interest in the limited liability
company, (d) with respect to an individual party, any Family Member of such
party, (e) an entity that is controlled by, controls, or is under common control
with a transferor, or (f) a party to this Agreement.

 

(f) “Registrable Securities” means the Investor Shares and the Registrable
Warrant Shares but excludes (i) any Registrable Securities sold by a person in a
transaction pursuant to a registration statement filed under the Securities Act,
or (ii) any Registrable Securities that are at the time subject to an effective
registration statement under the Securities Act, or (iii) any shares that may be
resold without restriction, other than the requirement for the Company to have
filed its periodic reports during the 12 prior months, pursuant to Rule 144
promulgated under the Securities Act.

 

(g) “Registrable Warrant Shares” means the shares of Common Stock issued or
issuable to each Purchaser upon exercise of the Investor Warrants.

 

(h) "Rule 415" means Rule 415 under the Securities Act.

 

9.2 Piggyback Registration.   In the event the Company shall determine in its
sole discretion to register with the Commission for sale any Common Stock, for
its own account or for the account of others, other than (i) a registration
relating solely to employee benefit plans or securities issued or issuable to
employees, consultants (to the extent the securities owned or to be owned by
such consultants could be registered on Form S-8) or any of their Family Members
(including a registration on Form S-8) or (ii) a registration relating solely to
a Securities Act Rule 145 transaction or a registration on Form S-4 in
connection with a merger, acquisition, divestiture, reorganization or similar
event, the Company shall promptly give to the holders of the Registrable
Securities written notice thereof (and in no event shall such notice be given
less than ten (10) calendar days prior to the filing of such registration
statement), and shall, include all of the Registrable Securities (subject to
Rule 415 related cutbacks applied in the Company’s sole discretion) specified in
a written request delivered by the Holder thereof within five (5) calendar days
after receipt of such written notice from the Company. The Company may, without
the consent of the Holders, withdraw such registration statement prior to its
becoming effective if the Company or such other stockholders have elected to
abandon the proposal to register the securities proposed to be registered
thereby.

 

8

 



Notwithstanding the foregoing, if such registration undertaken by the Company is
in connection with an underwritten public offering, and the underwriter in such
public offering reasonably determines that inclusion of all of the Registrable
Securities in such registration would be detrimental to the successful
completion of the offering contemplated in such registration statement, and
based on such determination recommends inclusion in such registration statement
of fewer or none of the Registrable Securities of the Holders, then (x) the
number of Registrable Securities of the Holders included in such registration
statement shall be reduced pro-rata among such Holders (based upon the number of
Registrable Securities requested to be included in the registration), if the
Company after consultation with the underwriter(s) recommends the inclusion of
fewer Registrable Securities, or (y) none of the Registrable Securities of the
Holders shall be included in such registration statement, if the Company after
consultation with the underwriter(s) recommends the inclusion of none of such
Registrable Securities.

 

Further, the Company and the Purchaser agree that in the event the Securities
convert as a result of the Financing, the registration rights provided by this
Section 9 shall immediately terminate and the Common Stock issued or issuable
upon conversion of the Securities shall be governed by the terms and conditions
of the Financing exclusively.

 

9.3 Expenses. The Company shall bear all expenses incurred by the Company in
compliance with the registration obligation of the Company, including, without
limitation, all registration and filing fees, printing expenses, fees and
disbursements of counsel for the Company incurred in connection with any
registration, qualification or compliance pursuant to this Agreement and all
underwriting discounts, selling commissions and expense allowances applicable to
the sale of any securities by the Company for its own account in any
registration. All underwriting discounts, selling commissions and expense
allowances applicable to the sale by each Purchaser of Registrable Securities
and all fees and disbursements of counsel for each Purchaser shall be borne by
such Purchaser.

 

9.4 Indemnification.

 

(a) To the extent permitted by law, the Company will indemnify the Purchasers,
each of such Purchaser’s officers, directors, agents, employees and partners,
and each person controlling such Purchaser, with respect to the registration of
Registrable Securities under the Securities Act and qualification of Registrable
Securities under state securities laws effected pursuant to this Agreement,
against all claims, losses, damages and liabilities (or actions, proceedings or
settlements in respect thereof) arising out of or based on (i) any untrue
statement (or alleged untrue statement) of a material fact contained in any
prospectus, offering circular or other document prepared and filed by the
Company pursuant to which Registrable Securities were registered under the
Securities Act (including any related registration statement, notification or
the like) incident to such registration or qualification, or (ii) any omission
(or alleged omission) to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, or any
violation by the Company of the Securities Act or any rule or regulation
thereunder applicable to the Company and relating to action or inaction required
of the Company in connection with such registration or qualification, and
subject to the provisions of this section below, will reimburse each Purchaser,
the Purchaser’s officers, directors, agents, employees and partners, and each
person controlling the Purchaser, for any legal and any other expenses as they
are reasonably incurred in connection with investigating and defending any such
claim, loss, damage, liability or action, provided, however, that the Company
will not be liable to the extent that any such claim, loss, damage, liability or
expense arises out of or is based on any failure of a Purchaser or such
Purchaser’s representatives to distribute Registrable Securities in accordance
with applicable laws (including failure to deliver any required preliminary
prospectus or final prospectus (or the final prospectus as amended and
supplemented) at or before the written confirmation of the sale of such
Registrable Securities); nor shall the Company be liable in any such case for
any such loss, claim, damage, liability or action to the extent that it arises
out of or is based upon a violation which occurs in reliance upon and in
conformity with written information furnished expressly for use in connection
with such registration by each Purchaser, any such partner, officer, director,
employee, agent or controlling person of such Purchaser, or any such underwriter
or any person who controls any such underwriter. Notwithstanding the foregoing,
the indemnity contained in this subsection shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld).

 

9

 



(b) To the extent permitted by law, each Purchaser will indemnify the Company,
and its directors, officers, agents, employees and each underwriter, if any, of
the Company’s securities covered by such registration statement, each person who
controls the Company or such underwriter within the meaning of the Securities
Act and the rules and regulations thereunder, against all claims, losses,
damages and liabilities (or actions in respect thereof) arising out of or based
on any failure of such Purchaser or the Purchaser’s representatives to
distribute Registrable Securities in accordance with applicable laws (including
failure to deliver any required preliminary prospectus or final prospectus (or
the final prospectus as amended and supplemented to the extent such amendment or
supplement is timely provided to such Purchaser as required herein) as required
by applicable law); or any untrue statement (or alleged untrue statement) of a
material fact contained in such registration statement, prospectus, offering
circular or other document, or any omission (or alleged omission) to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, and will reimburse the Company, directors,
officers, partners, persons, underwriters or control persons for any legal or
any other expenses as they are reasonably incurred in connection with
investigating or defending any such claim, loss, damage, liability or action, in
each case to the extent, but only to the extent, that such untrue statement (or
alleged untrue statement) or omission (or alleged omission) is made in such
registration statement, prospectus, offering circular or other document in
reliance upon and in conformity with written information furnished to the
Company by each Purchaser for specific use in such registration statement,
prospectus, offering circular or other document; provided, however, that the
obligations of each Purchaser hereunder shall be limited to an amount equal to
the net proceeds to such Purchaser from Registrable Securities sold under such
registration statement, prospectus, offering circular or other document as
contemplated herein; provided, further, that the indemnity agreement contained
in this subsection shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability or action if such settlement is effected without
the consent of the Purchaser, which consent shall not be unreasonably withheld
or delayed.

 

(c) Each party entitled to indemnification under this section (the “Indemnified
Party”) shall give notice to the party required to provide indemnification (the
“Indemnifying Party”) promptly after such Indemnified Party has actual knowledge
of any claim as to which indemnity may be sought, and shall permit the
Indemnifying Party to assume the defense of any such claim or any litigation
resulting therefrom, provided that counsel for the Indemnifying Party, who shall
conduct the defense of such claim or any litigation resulting therefrom, shall
be approved by the Indemnified Party (whose approval shall not unreasonably be
withheld), and the Indemnified Party may participate in such defense at such
party’s expense; and provided further that if counsel to the Indemnified Party
shall reasonably believe that a material conflict of interest is likely to exist
if the same counsel were to represent such Indemnified Party and the
Indemnifying Party then the Indemnified Party may retain one separate counsel at
the expense of the Indemnifying Party; and provided further that the failure of
any Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Agreement unless and only to
the extent that such failure to give notice results in material prejudice to the
Indemnifying Party. No Indemnifying Party, in the defense of any such claim or
litigation, shall, except with the consent of each Indemnified Party, consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation. Each Indemnified Party shall furnish such information regarding
itself or the claim in question as an Indemnifying Party may reasonably request
in writing and as shall be reasonably required in connection with defense of
such claim and litigation resulting therefrom.

 

10

 



(d) If the indemnification provided for in this section is held by a court of
competent jurisdiction to be unavailable to an Indemnified Party with respect to
any loss, liability, claim, damage or expense referred to herein, then the
Indemnifying Party, in lieu of indemnifying such Indemnified Party hereunder,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such loss, liability, claim, damage or expense in such proportion as
is appropriate to reflect the relative fault of the Indemnifying Party on the
one hand and of the Indemnified Party on the other in connection with the
statements or omissions which resulted in such loss, liability, claim, damage or
expense as well as any other relevant equitable considerations. The relative
fault of the Indemnifying Party and of the Indemnified Party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission to state a material fact relates to
information supplied by the Indemnifying Party or by the Indemnified Party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.

 

10. Purchaser indemnification. Each Purchaser acknowledges that such Purchaser
understands the meaning and legal consequences of the representations,
warranties and agreements contained in this Agreement, and hereby agrees to
indemnify and hold harmless the Company and any affiliate thereof, and the
officers, directors, stockholders, agents and employees of the foregoing or any
professional advisors thereto from and against any and all loss, damage,
liability or expense (including reasonable attorneys' fees) due to or arising
out of a breach of any representation or warranty or failure to fulfill any
obligation of such Purchaser, contained in this Agreement, or arising out of the
sale or distribution by such Purchaser of any Securities in violation of the
Securities Act or any applicable state securities laws. Notwithstanding any of
the representations, warranties, acknowledgments or agreements made herein by
such Purchaser, such Purchaser does not hereby, or in any other manner, waive
any rights granted to him or her under federal or state securities laws.

 

11. Miscellaneous.

 

11.1 Notice. Any notice or other communication given hereunder shall be deemed
sufficient if in writing and sent by registered or certified mail, return
receipt requested, by overnight delivery by reputable courier or delivered by
hand against written receipt therefor, if to the Company addressed to Protea
Biosciences Group, Inc. 955 Hartman Run Road, #210, Morgantown, WV 26507, Attn:
President, or such other address as has been provided to the Purchaser by the
Company in writing, and if to the Purchasers at each Purchaser’s address stated
on the signature page of this Agreement, or such other address as has been
provided to the Company by the Purchasers in writing. Notices shall be deemed to
have been given or delivered on the date of mailing, except notices of change of
address, which shall be deemed to have been given or delivered when received.

 

11

 



11.2 Modification; Waiver. No modification or waiver of any provision of this
Agreement or consent to departure therefrom will be effective unless in writing
and approved by (i) the Company and (ii) the Purchasers holding Notes
representing at least fifty one percent (51%) of the outstanding aggregate Loan
Amounts (a “Majority in Interest”). Any provision of the Notes or Warrants may
be amended or waived by the written consent of the Company and a Majority in
Interest. Notwithstanding the foregoing, the written consent of a Purchaser
shall be required to reduce the principal amount of a Note held by such
Purchaser, or reduce the rate of interest of the Note held by such Purchaser or
increase the exercise price of any Warrant.

 

11.3 Successors and Assigns; Entire Agreement. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective heirs,
legal representatives, successors and assigns. Any such transferee or assignee
of a Purchaser will be bound by this Agreement and shall explicitly assume any
obligations of such Purchaser under this Agreement in a writing delivered to the
Company. This Agreement sets forth the entire agreement and understanding
between the parties as to the subject matter hereof and merge and supersede all
prior discussions, agreements and understandings of any and every nature among
them.

 

11.4 Waiver. A waiver by either party of a breach of any provision of this
Agreement shall not operate, or be construed, as a waiver of any subsequent
breach by the same party.

 

11.5 Further Assurances. The parties shall execute and deliver all such further
documents, agreements and instruments and shall take such other and further
action as may be necessary or appropriate to carry out the purposes and intent
of this Agreement.

 

11.6 Counterparts. This Agreement may be executed in two or more counterparts
each of which shall be deemed an original, but all of which shall together
constitute one and the same instrument. Executed facsimile or other electronic
signature pages (e.g., portable document format) to this Agreement shall be
considered originals.

 

11.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware without regard to
principles of conflicts or choice of law.

 

11.8 Expenses. Each Purchaser will pay such Purchaser’s own expenses in
connection with the transactions contemplated hereby, whether or not such
transactions are consummated.

 

11.9 Survival. The representations, warranties and covenants of each Purchaser
contained herein shall survive the closing of the purchase and sale of the
Securities and any transfer or disposition of the Securities.

 

11.10 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

11.11 Severability. If any provision of this Agreement becomes or is declared by
a court of competent jurisdiction to be illegal, unenforceable or void, portions
of such provision, or such provision in its entirety, to the extent necessary,
shall be severed from this Agreement, and such court will replace such illegal,
void or unenforceable provision of this Agreement with a valid and enforceable
provision that will achieve, to the extent possible, the same economic, business
and other purposes of the illegal, void or unenforceable provision. The balance
of this Agreement shall be enforceable in accordance with its terms.

 

[Signature Page Follows.]



 



12

 

 

 

In Witness Whereof, the parties have executed this Note and Warrant Purchase
Agreement as of the date first written above.

 

 



  Company:         PROTEA BIOSCIENCES GROUP, INC.               By:       Name:
Stephen Turner     Title: President               PURCHASER:                    
Purchaser Name (Print)               Authorized Person (if Purchaser is an
entity or trust)               Signature of Purchaser or Authorized Person      
        Loan Amount               Number of Warrant Shares



 

 

 

Exhibit A

 

Form of Note

 

 

 

Exhibit B

 

Form of Warrant

 

 

 

Exhibit C

 

Form of Accredited Investor Questionnaire

 

PROTEA BIOSCIENCES GROUP, INC.

 

ACCREDITED INVESTOR CERTIFICATION

 

Please complete the following certification. If the answer to any question is
“none” or “none applicable,” please so state.

 

Your answers will, at all times, be kept strictly confidential, however, you
hereby agree that Protea Biosciences Group, Inc. may present this questionnaire
to such parties as it deems appropriate in order to assure itself that the
issuance of the securities to you will not result in a violation of the
exemption from registration under U.S. securities laws.

 

In case of insufficient space, please use the reverse side to assure that
complete answers are submitted. If the securities are being purchased jointly,
all joint owners should complete.

 



Name:    

 

Address:    

 

Social Security Number or Taxpayer Identification Number:    

 

Telephone Number:    

 

E-mail Address:    

 

State of Residence or Principal Place of Business:    

 

Type of Business:    



 

 

 

 



 

Accredited Investor Qualification Information--Please check or initial all that
apply.1

 



_____ (a)   The undersigned is a natural person whose net worth, or joint net
worth with spouse, at the time of purchase, exceeds $1,000,000 (excluding the
value of my primary residence).       _____ (b)   The undersigned is a natural
person whose individual gross income (excluding that of my spouse) exceeded
$200,000 in the last two fiscal years, and who reasonably expects individual
gross income exceeding $200,000 in the current fiscal year.       _____ (c)  
The undersigned is a natural person whose joint gross income with spouse
exceeded $300,000 in the last two fiscal years, and who reasonably expects joint
gross income with my spouse exceeding $300,000 in the current fiscal year.      
_____ (d)   The undersigned is a bank, savings and loan association,
broker/dealer, insurance company, investment company, pension plan, or other
entity defined in Rule 501(a)(1) of Regulation D as promulgated under the
Securities Act of 1933 by the Securities and Exchange Commission.       _____
(e)   The undersigned is a trust, and the trustee is a bank, savings and loan
association, or other institutional investor as defined in Rule 501(a)(1) of
Regulation D as promulgated under the Securities Act of 1933 by the Securities
and Exchange Commission.       _____ (f)   The undersigned is a private business
development company as defined in section 202(a)(22) of the Investment Advisers
Act of 1940.       _____ (g)   The undersigned is a trust, and the grantor (i)
has the power to revoke the trust at any time and regain title to the trust
assets; and (ii) meets the requirements of items (a) (b), or (c) above.      
_____ (h)   The undersigned is a tax-exempt organization described in Section
501(c) (3) of the Internal Revenue Code, or a corporation, business trust, or
partnership, not formed for the specific purpose of acquiring the securities
with total assets in excess of $5,000,000.       _____ (i)   The undersigned is
a trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the securities, whose purchase is directed by a person who
has such knowledge and experience in financial and business matters that he is
capable of evaluating the merits and risks of an investment in the securities.  
    _____ (j)   The undersigned is an entity in which all of the equity owners
meet the requirements of items (a) through (i) above.



 

 

1If the securities are being purchased jointly, each joint owner should initial
where applicable.

 



 

 

 

SIGNATURE PAGE FOR

 

INDIVIDUALS AND TRUSTS

 

IN WITNESS WHEREOF, I hereby represent that all of the above representations are
true and correct to the best of my knowledge.

 

The securities will be owned, and should be shown on the records of Protea
Biosciences Group, Inc., as follows (please check box):

 

[ ] A single person

 

[ ] Husband and wife, as community property

 

[ ] Joint tenants with right of survivorship (both parties must sign)

 

[ ] Tenants-in-Common (all parties must sign)

 

[ ] Trust (trustee must sign as trustee and indicate name of trust and date of
trust document;

 

trustee must also provide a copy of trust document)

 

[ ] Other (explain, signature as required)

 

Executed this __ day of ________________, 2013

 

 



        (Signature)             (Please Print Name of Individual or Trust and  
 Date of Trust if Applicable)             (Signature)             (Please Print
Name of Individual or Trust and   Date of Trust if Applicable)





 



 

 

 

 

SIGNATURE PAGE FOR

 

CORPORATIONS AND PARTNERSHIPS

 

IN WITNESS WHEREOF, I hereby represent that all of the above representations are
true and correct to the best of my knowledge.

 

[ ] Corporation (signature of authorized officer(s) required; please provide
certified resolution authorizing investment)

 

[ ] Partnership (signature of all general partners required by partnership
agreement; partnerships must provide copy of partnership agreement)

 

Executed this __ day of ________________, 2013

 

 



      (Please Print Name of Entity)         By:                  (Name)        
        (Title)           By:                    (Name)                 (Title)
 



 

 



 



